Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on Apr. 29, 2021 with respect to claims 1 - 18 have been fully considered but they are not persuasive.

Applicants argument, “the office action has not established that Wu discloses – segmenting a center face area image and an entire face area of a target face from the image frame based on a facial keypoint detection result, the center face area image being a face image excluding a fringe face area, and the entire face area image being a face image containing the fringe face area”, on page 8;

“Wang and the claimed subject matter have different inputs. Wang has a very different input of – one or more of the frames of face image to obtain continuous three-dimensional face angles – where the claim 1 recites – performing head pose estimation – on two parts of the same image frame, namely – the center face area image and the entire face area image”, on page 9 and 

“Wang performs the continuity analysis method to determine if there is discontinuity throughout an entire action, while claim 1 recites using – a difference between a piece of first head post information estimated based on the center face area image and a piece of second head post information estimated based on the entire face area image”, on page 10.

The examiner’s response, “in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The claim language has – comprising – and it does not exclude or preclude the argued feature of Wang that performs the continuity analysis method to determine if there is discontinuity throughout an entire action.

Wang discloses, detecting a reference face image frame in the face video using a face detection method, locating a facial keypoint in the reference face image frame, tracking the facial keypoint in one or more subsequent face image frames, determining a state parameter of one of the one or more specified actions using a continuity analysis method according to the facial keypoint, and determining whether the one of the one or more specified actions is completed according to a continuity of the state parameter (ABSTRACT, Figs. 4 - 6, paragraphs 0006 – 0008, 0021, 0022).

The current specified action includes head shaking, then outputting the state parameter of the action corresponding to the face video sequence by using the continuity analysis method according to the facial keypoint, includes performing a pose estimation according to the facial keypoint of one or more of the frames of face image to obtain continuous three-dimensional face angles (Figs. 4/s240, 5/340, 6/340, paragraphs 0035, 0050, 0056).

A categorized result output by the categorizer is discrete, without continuity. A determination result can be obtained as long as a difference between any two adjacent state parameter values is greater than the preset threshold (paragraphs 0030, 0040). If the user has not completed the one or more specified actions in the action sequence set in sequence within the specified time period, it is determined that no live face exists (paragraph 0034). The completion of the actions is fake, and the current specified action is not successfully completed (paragraphs 0040, 0042).

At the same time, Wu teaches, face anti-counterfeiting detection method that determines whether the face passed the counterfeiting detection according to a detection result (ABSTRACT). 

In response to a detection result indicates that the video containing a face does not contain counterfeited face clue information, a partial video or image is selected by the terminal device from the video containing a face as the image or video to be detected to be sent to a server. Here, partial image reads on the claimed feature, segmenting part of the center face area of the entire face area (Fig. 2/206, paragraph 0060). 

The required action is a preset required action or a randomly selected required action, that is, the user may be required to make a preset required action within a preset time period, or the user may be required to make a required action randomly selected from the required action set within a preset time period. For example, the required action includes one or more of the following: blink, open mouth, shut up, smile, nod up, nod down, turn left, turn right, tilt left, tilt right, head down, and head up. Here, open mouth, shut up, smile etc. – i.e., segmenting part of the center face area of the entire face area (Fig. 3/302, paragraphs 0086, 0141).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Wang US PGPub: US 2018/0032828 A1 Feb. 1, 2018 and in view of
Wu US PGPub: US 2019/0318156 A1 Oct. 17, 2019.

Regarding claims 1, 7, 13, Wang discloses,

a method for detecting a face image, and apparatus for detecting a face image (terminal 110 and/or server 120 – Figs. 1/110, 1/120. The method can be implemented in, for example, the server or the terminal – paragraph 0021), and  non-transitory computer readable medium, storing a computer program thereon, wherein the program, when executed by a processor: at least one processor (Figs. 1/110 processor, 1/120 processor); and a memory storing instructions (Figs. 1/110 memory. 1/120 memory) , wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations (detecting a reference face image frame in the face video using a face detection method, locating a facial keypoint in the reference face image frame, tracking the facial keypoint in one or more subsequent face image frames, determining a state parameter of one of the one or more specified actions using a continuity analysis method according to the facial keypoint, and determining whether the one of the one or more specified actions is completed according to a continuity of the state parameter – ABSTRACT, Figs. 4 - 6, paragraphs 0006 – 0008, 0021, 0022), comprising: 

performing facial keypoint detection on an image frame containing a face object (a first frame of face image in the face video sequence is detected by using a face detection method – Fig. 4/s220, paragraph 0023. A facial keypoint in the first frame of face image is located, the located facial keypoint is tracked, and the facial keypoint in the frames of face image is output – Figs. 4/s230, 5/330, 6/330, paragraphs 0026, 0046. The facial keypoint can include, for example, eyebrow, eye, nose, mouth, face profile, or the like – paragraph 0027); 

performing head pose estimation respectively based on the center face area image and the entire face area image (the current specified action includes head shaking, then outputting the state parameter of the action corresponding to the face video sequence by using the continuity analysis method according to the facial keypoint, includes performing a pose estimation according to the facial keypoint of one or more of the frames of face image to obtain continuous three-dimensional face angles – Figs. 4/s240, 5/340, 6/340, paragraphs 0035, 0050, 0056); and 

generating a detection result on whether the target face object contained in the image frame is a fake face object based on a difference between a piece of first head pose information estimated based on the center face area image and a piece of second head pose information estimated based on the entire face area image (a categorized result output by the categorizer is discrete, without continuity. A determination result can be obtained as long as a difference between any two adjacent state parameter values is greater than the preset threshold – paragraphs 0030, 0040. If the user has not completed the one or more specified actions in the action sequence set in sequence within the specified time period, it is determined that no live face exists – paragraph 0034. The completion of the actions is fake, and the current specified action is not successfully completed – paragraphs 0040, 0042),

but, does not disclose, segmenting a center face area image and an entire face area image of a target face object from the image frame based on a facial keypoint detection result, the center face area image being a face image excluding a fringe face area, and the entire face area image being a face image containing the fringe face area.

Wu teaches, face anti-counterfeiting detection method that determines whether the face passed the counterfeiting detection according to a detection result (ABSTRACT). In response to a detection result indicates that the video containing a face does not contain counterfeited face clue information, a partial video or image is selected by the terminal device from the video containing a face as the image or video to be detected to be sent to a server. Here, partial image reads on the claimed feature, segmenting part of the center face area of the entire face area (Fig. 2/206, paragraph 0060). The terminal device selects a video or image containing a face from the obtained video as the video or image to be detected to be input to a first neural network located in the terminal device (Figs. 4/406, 5/506, paragraphs 0096, 0109). The first neural network extracts a feature of the image or video to be detected, detects whether the extracted feature contains counterfeited face clue information, and outputs a detection result for indicating whether the image or video to be detected contains at least one piece of counterfeited face clue information (Figs. 4/408, 5/510, paragraphs 0098, 0113, 0115). The required action is a preset required action or a randomly selected required action, that is, the user may be required to make a preset required action within a preset time period, or the user may be required to make a required action randomly selected from the required action set within a preset time period. For example, the required action includes one or more of the following: blink, open mouth, shut up, smile, nod up, nod down, turn left, turn right, tilt left, tilt right, head down, and head up. Here, open mouth, shut up, smile etc. – i.e., segmenting part of the center face area of the entire face area (Fig. 3/302, paragraphs 0086, 0141).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the detecting a reference face image frame in the face video using a face detection method of Wang (Wang, ABSTRACT – Figs. 4 - 6, paragraphs 0006 – 0008, 0021, 0022), wherein the system of Wang, would have incorporated face anti-counterfeiting detection method that determines whether the face passed the counterfeiting detection according to a detection result of Wu (Wu, ABSTRACT, Figs. 2, 4, 5, paragraphs 0096, 0098, 0109, 115) for determining whether a facial image in front of a camera is from a real person using the computer vision technology (Wu, paragraph 0003).

Regarding claims 4, 10, 16, Wang discloses,

according to PGPub of current application – 2020/0394392 A1 Dec. 17, 2020 keypoints of the five sense organs, such as the eyes, lips, eyebrows and nose – paragraph 0053.

The method according to claim 1, wherein the segmenting a center face area image and an entire face area image of a target face object from the image frame based on a facial keypoint detection result comprises: determining a boundary of the center face area based on positions of keypoints of five sense organs in the facial keypoint detection result (the facial keypoint can include, for example, eyebrow, eye, nose, mouth, face profile, or the like – paragraph 0027),

but, does not disclose, segmenting an image area within the boundary of the center face area from the image frame for use as the center face area image.

Wu teaches, face anti-counterfeiting detection method that determines whether the face passed the counterfeiting detection according to a detection result (ABSTRACT). In response to a detection result indicates that the video containing a face does not contain counterfeited face clue information, a partial video or image is selected by the terminal device from the video containing a face as the image or video to be detected to be sent to a server. Here, partial image reads on the claimed feature, segmenting an image area within the boundary of the center face area from the image frame for use as the center face area image (Fig. 2/206, paragraph 0060). The terminal device selects a video or image containing a face from the obtained video as the video or image to be detected to be input to a first neural network located in the terminal device (Figs. 4/406, 5/506, paragraphs 0096, 0109). The first neural network extracts a feature of the image or video to be detected, detects whether the extracted feature contains counterfeited face clue information, and outputs a detection result for indicating whether the image or video to be detected contains at least one piece of counterfeited face clue information (Figs. 4/408, 5/510, paragraphs 0098, 0113, 0115). The required action is a preset required action or a randomly selected required action, that is, the user may be required to make a preset required action within a preset time period, or the user may be required to make a required action randomly selected from the required action set within a preset time period. For example, the required action includes one or more of the following: blink, open mouth, shut up, smile, nod up, nod down, turn left, turn right, tilt left, tilt right, head down, and head up. Here, open mouth, shut up, smile etc. – i.e., segmenting an image area within the boundary of the center face area from the image frame for use as the center face area image (Fig. 3/302, paragraphs 0086, 0141).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the detecting a reference face image frame in the face video using a face detection method of Wang (Wang, ABSTRACT – Figs. 4 - 6, paragraphs 0006 – 0008, 0021, 0022), wherein the system of Wang, would have incorporated face anti-counterfeiting detection method that determines whether the face passed the counterfeiting detection according to a detection result of Wu (Wu, ABSTRACT, Figs. 2, 4, 5, paragraphs 0096, 0098, 0109, 115) for determining whether a facial image in front of a camera is from a real person using the computer vision technology (Wu, paragraph 0003).
Allowable Subject Matter
Claims 2, 3, 5, 6, 8, 9, 11, 12, 14, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is the examiner’s statement of reasons for allowance:

Claims 2, 8 and 14 and their dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the method for detecting a face image according to claims 2, 8 and 14, wherein the generating a detection result on whether the target face object contained in the image frame is a fake face object based on a difference between a piece of first head pose information estimated based on the center face area image and a piece of second head pose information estimated based on the entire face area image comprises: determining the target face object being the fake face object, in response to determining that the difference between the piece of first head pose information and the piece of second head pose information corresponding to a target face object contained in a plurality of consecutive image frames of a video exceeds a preset difference range, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 3, 9 and 15 and their dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the method for detecting a face image according to claims 3, 9 and 15, wherein the piece of first head pose information comprises a first head pose angle vector, and the piece of second head pose information comprises a second head pose angle vector; and the generating a detection result on whether the target face object contained in the image frame is a fake face object based on a difference between a piece of first head pose information estimated based on the center face area image and a piece of second head pose information estimated based on the entire face area image comprises: computing a deviation between the first head pose angle vector and the second head pose angle vector; and determining, in response to determining that the deviation between the first head pose angle vector and the second head pose angle vector is greater than a preset threshold, the target face object contained in the image frame being the fake face object, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 5, 11 and 17 and their dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the method for detecting a face image according to claims 4, 10 and 16, wherein the segmenting a center face area image and an entire face area image of a target face object from the image frame based on a facial keypoint detection result further comprises: determining a boundary of the entire face area based on positions of fringe facial keypoints in the facial keypoint detection result; and segmenting a corresponding image area from the image frame based on the boundary of the entire face area, for use as the entire face area image, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 6, 12 and 18 and their dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the method for detecting a face image according to claims 4, 10 and 16,
wherein the segmenting a center face area image and an entire face area image of a target face object from the image frame based on a facial keypoint detection result further comprises: determining a boundary of the entire face area based on positions of fringe facial keypoints in the facial keypoint detection result; and segmenting a corresponding image area from the image frame based on the boundary of the entire face area, for use as the entire face area image, in combination with all other limitations in the claim(s) as defined by applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642